UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7464


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KUNTA KENTA REDD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:08-cr-00043-D-1)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se. Michael Gordon James, Scott Andrew Lemmon,
Timothy Severo, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kunta Kenta Redd appeals the district court’s order denying his post-judgment

motion seeking appointment of counsel. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Redd’s informal brief

does not challenge the bases for the district court’s disposition, Redd has forfeited

appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2